DETAILED ACTION
                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/Restrictions 	Applicant’s election without traverse of Group I (Claim 1-14) in the reply filed on 1-21-2021 is acknowledged. Accordingly, Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-21-2021. 	
Specification
The disclosure is objected to because of the following informalities: 
Currently ([0027]) of the specifications reads “…polyvinylalcohol (PVA), polyvinylpirrolidone (PVP)…” it should corrected to read “…polyvinyl alcohol (PVA), polyvinylpyrrolidone (PVP)…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation "the first direction" 4 times within the claim.  There is insufficient antecedent basis for this limitation in the claim. Noting, that if claim 4 was dependent on claim 3, instead of claim 2 this may be fixed. Alternatively, changing the first instance to “a first direction” would also be appropriate. 
Claim 9 recites the limitation "the first direction" five times.  There is insufficient antecedent basis for this limitation in the claim. Noting, that if claim 9 was dependent on claim 3, instead of claim 1 this may be fixed. Alternatively, changing the first instance to “a first direction” in the claim would also be appropriate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pialot et al. (US-2014/0,363,585, hereinafter Pialot) in view of Buller et al. (US-2015/0,367,415, hereinafter Buller) and in further view of Baubeau et al. (US- 2018/0,272,473, hereinafter Baubeau) Regarding claim 1, 	
A three-dimensional printing device curing a powder material to print a three-dimensional object, three-dimensional printing device comprising: 
a printing table; 
a material supplier that supplies the powder material; 
a layer former that levels off the supplied powder material to form a powder layer including a flat portion having a predetermined height on the printing table; and 
a controller connected with the material supplier and the layer former; 
wherein the controller is configured or programmed to include: 
a supply controller that controls the material supplier such that the powder material is supplied; 
a formation controller that controls the layer former such that the powder layer is formed on the printing table; and 
a supply amount setter that sets an amount of the powder material to be supplied from the material supplier; 
the supply amount setter is configured or programmed to set, as the amount of the powder material to be supplied, an amount smaller than a reference supply amount corresponding to a volume determined as a result of an area size of the printing table being multiplied by the predetermined height; and 
in a case where an amount smaller than the reference supply amount is set as the amount of the powder material to be supplied, 43the layer former forms the powder layer having the flat portion such that the flat portion has an area size smaller than the area size of the printing table.
Pialot teaches the following:
([0043]) teaches that after treatment of a powder layer by the beam, the working tray 60 is lowered by a unit thickness and is covered with a new powder layer. Noting, that the working tray can be seen in (Figs. 2 & 3)
([0046]) teaches that thee storage means 5 is in the form of a hopper 52 located above the plane of the working zone 4. Noting, that hopper has a rotating dosing cylinder 81.
([0046]) teaches that the distributing means 6 use a scraper 61. The scraper is integral with the hopper. 
& e.) (Abstract) teaches a dose controller for controlling a quantity of the powder transferred from the storage apparatus to the distributor. Noting, that the feeder and the dose controller are movable with the distributor.
([0048]) teaches that the mass 22 of powder situated ahead of the scraper is dosed by the dosing cylinder 81. 
([0046]) teaches that dosing means, in the form of a rotating dosing cylinder 81 comprising at least one cavity, permitting the quantity of powder transferred to be controlled.
As understood, ([0046] & Abstract) in conjunction teach that the rotating cylinder comprises a dose controller that is configured to control the quantity of powder deposited onto the working zone / working tray. 
Regarding claim 1, Pialot is silent on the following limitation(s):
(f)’s controller, (h) and (i)’s limitation regarding the area size of the printing table and the powder deposition area size being smaller than the area size of the printing table.
It should be noted that Pialot does mention the use of a roller, ([0050]) instead of a scraping blade/doctor blade as a means to level the powder. Additionally, Pialot notes that the hopper with blade can be moved according to the deposition as needed, 
Regarding Claim 1, in analogous art for a method and apparatus utilized in additive manufacturing, the apparatus comprising a powder bed, a means to distribute the powder onto the bed, and a means for leveling / flattening the deposited powder, Buller suggests details regarding controllers implemented for additive manufacturing, and in this regard Buller teaches the following:
([0146]) teaches that the powder level sensor can be in communication with a powder dispensing system configured to dispense powder when the powder level sensor detects a powder level below a predetermined threshold. ([0286]) teaches that a controller may be operatively coupled to the leveling member and control (e.g., direct and/or regulate) the leveling member.  ([0287]) teaches that in some instances, the leveling mechanism comprises a blade.  ([0293]) teaches that the blade may be movable. For example, the blade may be movable horizontally, vertically or at an angle. The blade may be movable manually or automatically (e.g., by a mechanism controlled by a controller). The movement of the blade may be programmable. The movement of the blade may be predetermined. The movement of the blade may be according to an algorithm. Noting, that the use of known technique to improve similar devices, allows for the case law related to KSR to be implemented. Consequently, citing the case law associated to KSR,"A person of ordinary skill has good reason to pursue the known option within his or KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	Buller further suggests that the benefit of using a controller to control the leveling member is it provides a means for regulating the leveling member and allowing the leveling member to be movable, ([0146], [0293]). Noting, that the case law related to KSR may be invoked regarding the combination of the use of known technique to improve similar devices.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for additive manufacturing a 3D object via selective laser sintering that implements a means holding the powder, distributing the powder to the working space and leveling the distributed powder of Pialot, by utilizing a controller for the leveling mechanism as taught by, Buller. Highlighting, implementation of controller to control the leveling member is it allows for regulating the leveling member and thus making the leveling member be movable, ([0146], [0293]
Regarding claim 1, Pialot/Buller are silent on the following limitation(s):
(h) and (i)’s limitation regarding the area size of the printing table and the powder deposition area size being smaller than the area size of the printing table.

& i.) (Fig. 1) shows the powder bed (2) deposited onto the substrate (3). Highlighting that the deposited powder bed does not consume the entirety of the building substrate. Noting, that distributing of powder onto a substrate is such that the powder (1) occupies the entire substrate, (2) only a portion of substrate or (3) more than the entire substrate such that there is spillage/overflow, is choosing from a finite number of identified, and predictable solutions, with a reasonable expectation of success, which allows for case law related to KSR to be implemented. Consequently, citing the case law related to KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein the supply amount setter is configured or programmed to include: 
a first computing portion that computes a curing region, on the printing table, where the powder material is to be cured, based on printing data on the three-dimensional object; and 
a second computing portion that computes an amount of the powder material needed to form the powder layer including the flat portion such that the flat portion includes the curing region.
Pialot teaches the following:
([0046]) teaches that dosing means, in the form of a rotating dosing cylinder 81 comprising at least one cavity, permitting the quantity of powder transferred to be controlled. (Abstract) teaches that a dose controller for controlling a quantity of the powder transferred from the storage apparatus to the distributor. As such, the rotating cylinder comprises a dose controller that is configured to control the quantity of powder deposited onto the working zone / working tray. Noting (Fig. 1) depicts curing a new powder layer, continuing in this manner in order to form the component 40 layer by layer, ([0043]), with the component comprising a cured portion of each deposited layer.
Regarding claim 2, Pialot is silent on the following limitation(s)
(a)

([0405]) teaches that he instructions can be provided through a file having a Standard Tessellation Language file format. In an example, the instructions can come from a 3D modeling program (e.g., AutoCAD, SolidWorks, Google SketchUp, or SolidEdge). In some cases, the model can be generated from a provided sketch, image, or 3D object. The remote computer system can supply design instruction to the computer processor. The controller can direct the first and the optionally second energy source in response to the instructions received from the remote computer. Recalling ([0286]) teaches that a controller may be operatively coupled to the leveling member and control (e.g., direct and/or regulate) the leveling member. Noting, ([0418] - [0429]) describe the computer system in more detail, and its ability to work collectively. Ultimate noting ([0429]) that the methods and systems of the present disclosure can be implemented by way of one or more algorithms. An algorithm can be implemented by way of software upon execution by one or more computer processors. As such, it is understood that the printer, its sensors, and control system may be programmed to operate in combination such to facilitate to the fabrication of a 3D article.  As applied above, regarding the use of known technique to improve similar devices, allows for the case law 
 	Buller further suggests that the benefit of using a CAD program in combination with a controller system, including a control for the leveling member, is it provides a means for the methods and systems of the present disclosure to be implemented by way of one or more algorithms. An algorithm that can be implemented by way of software upon execution by one or more computer processors, ([0429])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for additive manufacturing a 3D object via selective laser sintering that implements a means holding the powder, distributing the powder to the working space and leveling the distributed powder of Pialot, by utilizing a using a CAD program in combination with a controller system including a control for the leveling member, as taught by Buller. Highlighting, implementation of a CAD program in combination with a controller system including a control for the leveling member allows the methods and systems of the present disclosure to be implemented by way of one or more algorithms. An algorithm that can be implemented by way of software upon execution by one or more computer processors.
Regarding claim 3 & 9, 	
Wherein the first computing portion computes a length of the curing region in a first direction; 
Wherein: the controller includes a first input to which a length of the flat portion in the first direction is to be input
the layer former includes: 
a layer formation member in contact with the powder material on the printing table, the layer formation member having a length, in a second direction perpendicular to the first direction, that is longer than a length of the printing table in the second direction; and 44
a conveyor that moves the layer formation member in the first direction with respect to the printing table; 
the layer former moves the layer formation member in the first direction to form the powder layer on the printing table; and 
the second computing portion computes an amount of the powder material needed to form the powder layer such that the flat portion of the powder layer has a length in the first direction that is longer, by a predetermined length, than the length of the curing region in the first direction and has a length in the second direction that is equal or substantially equal to the length of the printing table in the second direction.
Pialot teaches the following:
([0048]) teaches that the scraper distributes and smooths the powder layer on the working zone 4.
([0050]) teaches that the displacement of the distribution cylinder 62 is linked to that of the hopper 51, as in the case of the scraper 61 in the first embodiment. 
([0046]) teaches that the distributing means 6 use a scraper 61. The scraper is integral with the hopper. ([0049]) teaches that a first thickness is defined by the distributing means 6, in this case the scraper 61.
([0046]) teaches that dosing means, in the form of a rotating dosing cylinder 81 comprising at least one cavity, permitting the quantity of powder transferred to be controlled. (Abstract) teaches that a dose controller for controlling a quantity of the powder transferred from the storage apparatus to the distributor. As such, the rotating cylinder comprises a dose controller that is configured to control the quantity of powder deposited onto the working zone / working tray. Noting (Fig. 1) depicts curing a new powder layer, continuing in this manner in order to form the component 40 layer by layer, ([0043]), with the component comprising a cured portion of each deposited layer. Highlighting, (Figs. 2 & 3) depict the production to distribute powder over the entirety of the working tray. 

Regarding claim 3, Pialot is silent on the following limitation(s)
(a), (b)’s layer formation member shape
It should be noted that Pialot does mention the use of a roller, ([0050]) instead of a scraping blade/doctor blade as a means to level the powder. Additionally, Pialot notes that the hopper with blade can be moved according to the deposition as needed, 10, emits a laser beam 3 of which the orientation is controlled by mirrors that are subjected to galvanometers 20. An optical lens 30 permits the beam 3 to be focused at the level of the working zone 4 in order to heat the upper layer of the powder 2 according to a precise pattern and thus to bring about melting of the powder in a selective manner, ([0043]).Regarding Claim 3, in analogous art as applied above in claim 1, Buller suggests details regarding controlling the 3D printing process, in addition to information about various shapes for the leveling element, and in this regard Buller teaches the following:
([0405]) teaches that he instructions can be provided through a file having a Standard Tessellation Language file format. In an example, the instructions can come from a 3D modeling program (e.g., AutoCAD, SolidWorks, Google SketchUp, or SolidEdge). In some cases, the model can be generated from a provided sketch, image, or 3D object. The remote computer system can supply design instruction to the computer processor. The controller can direct the first and the optionally second energy source in response to the instructions received from the remote computer. Recalling ([0286]) teaches that a controller may be operatively coupled to the leveling member and control (e.g., direct and/or regulate) the leveling member.Noting, ([0418] - [0429]) describe the computer system in more detail, and its 
([0226]) that the layer dispensing mechanism (e.g., 105) can comprise a roller, a brush, a rake (e.g., saw-tooth rake or dowel-tooth rake), a plough, a spatula or a knife blade. ([0226]) teaching that the layer dispensing mechanism may push, compress or collect the obstructing powder material as it moves laterally. The layer dispensing mechanism may level the powder material on its lateral movement along the powder bed (e.g., along the width or the length of the powder bed). The leveling of the powder may result in generating a plane with substantially planar uniformity in at least one plane (e.g., a horizontal plane) at the top (i.e., exposed surface) of the powder bed. Noting, ([0281]) teaches that depicted in (Figs. 12A-F) are schematics representing vertical side cross sections of various mechanisms for spreading and/or leveling the powder material. (Fig. 15) providing another example for the leveling members appearance. As such, it is understood that the leveling device may take on various shapes and dimensions. Consequently, citing the case law for the change of shape, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. Pialot/Buller discloses the claimed invention except for the exact size of the leveling device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a leveling device that had a length, in a second direction perpendicular to the first direction, that is longer than a length of the printing table in the second direction, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of a length, in a second direction perpendicular to the first direction, that is longer than a length of the printing table in the second direction for the purpose of having a leveling device that allowed for, the compaction and leveling of loosely deposited powdered such that leveling of the working area may be performed, ([0226])·
Regarding claim 4, 	
Wherein the first computing portion computes a length of the curing region in the first direction and a length of the curing region in a second direction perpendicular to the first direction; and 
the second computing portion computes an amount of the powder material needed to form the powder layer such that the flat portion of the powder layer has a length in the first direction that is longer, by a predetermined first length, than the length of the curing region in the first direction and has a length in the second direction that is longer, by a predetermined second length, than the length of the curing region 45in the
Pialot teaches the following:
([0046]) teaches that dosing means, in the form of a rotating dosing cylinder 81 comprising at least one cavity, permitting the quantity of powder transferred to be controlled. (Abstract) teaches that a dose controller for controlling a quantity of the powder transferred from the storage apparatus to the distributor. As such, the rotating cylinder comprises a dose controller that is configured to control the quantity of powder deposited onto the working zone / working tray. Noting (Fig. 1) depicts curing a new powder layer, continuing in this manner in order to form the component 40 layer by layer, ([0043]), with the component comprising a cured portion of each deposited layer. Highlighting, (Figs. 2 & 3) depict the production to distribute powder over the entirety of the working tray.

Regarding claim 4, Pialot is silent on the following limitation(s)
(a)
10, emits a laser beam 3 of which the orientation is controlled by mirrors that are subjected to galvanometers 20. An optical lens 30 permits the beam 3 to be focused at the level of the working zone 4 in order to heat the upper layer of the powder 2 according to a precise pattern and thus to bring about melting of the powder in a selective manner, ([0043])Regarding Claim 4, in analogous art as applied above in claim 1, Buller suggests details regarding controlling the 3D printing process, in addition to information about various shapes for the leveling element, and in this regard Buller teaches the following:
([0405]) teaches that he instructions can be provided through a file having a Standard Tessellation Language file format. In an example, the instructions can come from a 3D modeling program (e.g., AutoCAD, SolidWorks, Google SketchUp, or SolidEdge). In some cases, the model can be generated from a provided sketch, image, or 3D object. The remote computer system can supply design instruction to the computer processor. The controller can direct the first and the optionally second energy source in response to the instructions received from the remote computer. Recalling ([0286]) teaches that a controller may be operatively coupled to the leveling member and control (e.g., direct and/or regulate) the leveling member.

Regarding claim 5 & 11, 	
Wherein the material supplier supplies the powder material to a region where the flat portion is to be formed; 
the layer former includes: 
a layer formation member extending in the second direction and contacting the powder material on the printing table; and 
a conveyor that moves the layer formation member in the first direction with respect to the printing table; and 
the layer former moves the layer formation member in the first direction to form the powder layer on the printing table.
Pialot teaches the following:
([0046]) teaches that thee storage means 5 is in the form of a hopper 52 located above the plane of the working zone 4. Noting, that hopper has a rotating dosing cylinder 81.
([0048]) teaches that the mass 22 of powder situated ahead of the scraper is dosed by the dosing cylinder 81. 
& d.) ([0050]) teaches that the displacement of the distribution cylinder 62 is linked to that of the hopper 51, as in the case of the scraper 61 in the first embodiment. Highlighting, that arrow found in (Fig. 3) indicating the movement 
Regarding claim 6 & 12, 	
Wherein the material supplier is located above the printing table and includes:
a material discharge opening extending in the second direction such that the powder material is dropped downward via the material discharge opening; and 
a supply position adjuster that adjusts a position of the material discharge opening in the second direction; and 
the supply controller controls the supply position adjuster 46such that the powder material is dropped toward the region where the flat portion is to be formed.
Pialot teaches the following:
([0046]) teaches that the storage means 5 have the form of a hopper 52 located above the plane of the working zone 4. Noting that (Figs. 3 & 4) depicts this arrangement. 
([0046]) teaches that dosing in the form of a rotating dosing cylinder 81 comprising at least one cavity, permit the quantity of powder transferred to be controlled. Said cavity, preferably a groove 82, defines a reproducible dose of powder.  ([0049]) teaches that the roller is counter-rotating, that is to say that it is motorized in such a way as to rotate in the opposite direction to its displacement relative to the bed of powder (as indicated by the arrow, which shows a rotation in the clockwise direction, while the roller is moving towards the left). Highlighting, that (Fig. 5) depicts the dosing cylinder 
(Abstract) teaches a dose controller for controlling a quantity of the powder transferred from the storage apparatus to the distributor. Noting, that the feeder and the dose controller are movable with the distributor.

Regarding claim 7-8 & 13-14, 	
Wherein to form the powder layer, the conveyor moves the layer formation member to a position that is spaced away from an end of the flat portion in the first direction by a predetermined distance.
Pialot teaches the following:
([0047]) (Fig. 2) depicts the apparatus during the laser operation. Which is understood to transpire after a layer has been deposited and followed by the deposition of a new layer. Thus, the scrapper is in its initial position. As such, the scrapper is found to be spaced away from an end of the flat portion in the first direction by a predetermined distance. Noting, (Fig. 3) depicts the scrapper in the midst of forming a new layer and moved across the working zone. Thus, the scrapper is moving towards its final position, above /near the recovery container 21, prior to moving back to its initial position. As such, the scrapper in both its initial and final position, is found to be spaced away from an end of the flat portion in the first direction by a predetermined distance.
Regarding claim 10,
Wherein the controller is configured or programmed to include: 
a first input to which a length of the flat portion in a first direction is to be input; 
a second input to which a length of the flat portion in a second direction is to be input; and 
the supply amount setter is configured or programmed to include a fourth computing portion that computes an amount of the powder material needed to form the powder layer such that the flat portion of the powder layer has a length in the first 48direction that is equal or substantially equal to the length input to the first input and has a length in the second direction that is equal or substantially equal to the length input to the second input.
Pialot teaches the following:
, b.) & c.) Recalling what is mentioned above in claim 1 limitation (e) ([0043] & [0046]). Additionally, ([0059]) teaches that the feed phase described in FIGS. 9 and 10 may be repeated on one or a number of occasions in the course of a single passage over the working zone, which is done in order to limit the variations in pressure over the entire length of the working zone. Wherein ([0006]) notes the entire extent of the working zone is comprised of its length and width.
                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rode et al. (WO-2018/056,988) – discloses a device to dispense a powder includes a hopper, an outlet from the hopper, a dispenser to dispense powdered build powder from the hopper through the outlet, and an agitator movable at the outlet intermittently at the urging of the dispenser. Noting (Figs. 1 & 2) give detail to the outlet regulating mechanism. 
Chung et al. (US-2015/0,263,934) – discloses a method and apparatus for forming three dimensional objects by laser sintering that includes depositing the required quantities of powder for two successive layers on one side of the process chamber and simultaneously spreading the first layer while transporting the second layer quantity to the opposite side of the process chamber,
Hideaki Meyano (US-2016/0,311,164) – discloses a powder dispensing hopper that allows for spreading powder in two directions, that is, the advancement and retraction directions of a powder recoater.
Pialot et al. (US-10,807,308) – discloses a machine for additive manufacturing by sintering or melting powder using an energy beam acting on a powder layer in a working zone.
Pialot et al. (US-10,343,215) – discloses a machine for additive manufacturing by sintering or melting powder using an energy beam acting on a powder layer in two working zones that are adjacent to each other, see (Fig. 4).
De Lajudie et al. (US-10,406,749) – discloses a machine for additive manufacturing by sintering or melting powder using an energy beam acting on a powder layer in two working zones that are adjacent to each other, see (Fig. 4).
O’Neill et al. (US-2019/0,358,948 & US-10,414,148) – teaches an additive manufacturing system and method, respectively that comprises a hopper and recoating system. The hopper including an operable gate that allows for regulating the amount of powder deposited from the hopper to form a layer with the recoating system.
Amaya (US-2020/0,276,754) – teaches a method for producing a shaped product based on a dispersion of powder a by a squeegee and irradiation. Wherein (Fig. 3A-B) depicts the shaping table 1 and the powder layers 3. Wherein the powder layers do not occupy the entirety of the shaping table. 
Kawada et al. (US-2021/0,016,502) – discloses a lamination molding apparatus capable of stably supplying material powder on a molding table. Provided is a lamination molding apparatus including a chamber, a recoater head, and a recoater head driving mechanism. Wherein, (Fig. 5) is a perspective view of the recoater head 11 from another angle.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741